Citation Nr: 1400404	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for vertigo.  


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1990 to August 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The October 2010 rating decision denied the Veteran's claims for entitlement to service connection for vertigo, hypertension, and a mass on the top of his right hand.  The Veteran challenged all three decisions in his November 2010 notice of disagreement.  In a September 2011 rating decision, the VA RO in Salt Lake City granted the Veteran's claim for entitlement to service connection for hypertension.  That was a full grant of the benefit sought on appeal.  The Veteran subsequently perfected an appeal for the denial of entitlement to service connection for vertigo and the mass on the top of his right hand.  In an October 2012 rating decision, the VA RO in Salt Lake City granted the Veteran's claim for entitlement to service connection for a right hand ganglion cyst.  That was considered a full grant of the benefit sought on appeal.  Therefore, the only issue on appeal is entitlement to service connection for vertigo.  


FINDING OF FACT

Vertigo has not been diagnosed at any time during the appeal period or proximate thereto.  


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran received notice while filing his June 2010 pre-discharge compensation claim advising him of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2010.  Nothing more was required.  

The Veteran has also been afforded adequate assistance in response to his claim.  Service treatment records (STRs), service personnel records (SPRs), and VA Medical Center treatment notes have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Veteran was also afforded the appropriate VA examination in July 2010.  The examination involved a review of the record, consideration of the Veteran's lay history, and a physical examination.  Rationale was provided with the negative opinion.  The report of the examination was more than adequate.  

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  A disease of central nervous system is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Vertigo could be a symptom related to such a disease.  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran asserts that service connection is warranted for a disability manifested by vertigo/dizziness.  Specifically, the Veteran contends that in 2004 he began having chest pains while serving in Iraq.  About a week after the chest pains began he had dizzy spells.  He states that he did not report his symptoms until about 2009 because he did not want to be sent home.  

A review of the STRs of record is negative for treatment for or a diagnosis of vertigo while the Veteran was in active service.  In a post-deployment health assessment dated September 2004, the Veteran checked "yes" on the health questionnaire to the question of whether he had dizziness, fainting or lightheadness that developed anytime during the deployment.  However, the examiner determined that there was no need for the Veteran to be referred for further evaluation.  In June 2007, the Veteran was treated for dizziness, but the examiner attributed the symptom to hyperlipidemia and elevated blood pressure.  In January 2008, the Veteran specifically noted that he did not have any dizziness.  Further, in May 2009 and September 2009 post-deployment health assessments, the Veteran specifically did not check "yes" on the health questionnaire to the question of whether he had dizziness, lightheadedness or fainting related to his deployment.  

Post-service medical records do not indicate that the Veteran has been treated since his separation from active service for vertigo or dizziness.  Consults dated in December 2010 and March 2011 specifically note that the Veteran denied symptoms of dizziness.

In July 2010 the Veteran was afforded a VA examination.  The Veteran reported that in 2002 he was unable to lie flat without becoming dizzy for less than a minute.  He reported that this condition lasted for about a week, and he has had one or two bouts a year for the past eight years.  Upon physical examination, the VA examiner noted that the Veteran's ears, noise, oral cavity, oropharynx and neck were normal.  The Veteran's audiogram showed hearing within a normal range.  The examiner concluded that there was no pathology to render a diagnosis.  The examiner noted that the Veteran's claimed vertigo occurred one or two times a year for less than a minute, and did not seem to cause a major problem in his ability to function.  

The Veteran was afforded a VA ear examination in August 2012.  The Veteran reported that he had vertigo which lasted for about a week in 2004.  The Veteran reported that he did not seek treatment at that time.  The Veteran reported that he would occasionally have a mild episode of dizziness that would last a few seconds and then resolve, and he had not sought treatment at any time.  The examiner noted that the Veteran did not have any vestibular conditions; infectious, inflammatory, or other ear conditions; and has not had surgical treatment.  Upon physical examination, the examiner noted that the Veteran's external ear, ear canal, tympanic membrane, gait, and the results of the Romberg Test were normal.  The examiner also noted that the Veteran's Dix Hallpike test, or Nylen Barany test, for vertigo produced normal results.  The examiner noted that the Veteran did not have tumors or neoplasms, or any other pertinent physical findings.  The examiner concluded that the Veteran probably had vertigo in 2004, which appears to have since resolved.  The examiner noted that the Veteran has occasional dizziness, which is not clinically significant and does not appear to be vertigo.       

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of vertigo at any time proximate to when the Veteran filed his claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a diagnosis predating the filing of a claim).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  In light of these circumstances, the Board finds that service connection may not be awarded.  

Consideration has been given to the Veteran's assertion that he currently has symptoms of vertigo.  However, while the Board readily acknowledges that Veteran is competent to report symptoms such as dizziness, there is no indication that the Veteran is competent to diagnose vertigo.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  No evidence has been provided that associates the Veteran's complaints of occasional short-lasting dizziness to a diagnosed disability.  The Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating medical disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In sum, there is no evidence of record indicating that the Veteran has a current diagnosis of vertigo, let alone vertigo related to active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for vertigo is not warranted.  38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for vertigo is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


